Citation Nr: 0102288	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran's claims for service connection for a stomach 
disorder and bilateral hearing loss were denied in a 
September 1996 Board decision.

2.  The evidence submitted since the September 1996 Board 
decision is cumulative and does not bear directly and 
substantially on the questions of whether the veteran 
incurred a stomach disorder and bilateral hearing loss as a 
result of service.


CONCLUSIONS OF LAW

1.  The September 1996 Board decision denying service 
connection for a stomach disorder and bilateral hearing loss 
is final.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000).

2.  Evidence received since the September 1996 Board decision 
is not new and material, and the veteran's claim for service 
connection for a stomach disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

3.  Evidence received since the September 1996 Board decision 
is not new and material, and the veteran's claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a March 1946 rating decision, the Lexington, Kentucky VA 
office denied service connection for "stomach trouble" on 
the basis that this disorder was not shown on the veteran's 
most recent physical examination.  The Louisville, Kentucky 
VARO subsequently denied service connection for a stomach 
disorder in a rating decision issued in October 1956.  In an 
August 1993 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a stomach/ulcer disorder.  In this 
decision, the RO also denied service connection for bilateral 
hearing loss on the basis that the veteran's current disorder 
had not been shown to be related to service or manifested to 
a compensable degree within one year following service.  The 
veteran appealed these denials to the Board, but, in a 
September 1996 decision, the Board continued the denials for 
the same reasons used by the RO.  

The September 1996 Board decision is final under 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000).  As such, the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is the 
evidence added to the record since that decision. 

The Board has reviewed the record and finds that no new 
medical evidence has been submitted subsequent to the 
September 1996 Board decision.  The veteran's lay 
submissions, including his September 1999 Notice of 
Disagreement and his Substantive Appeal, received in November 
1999, constitute the only newly submitted evidence of record.  
However, the veteran has not been shown to possess the 
requisite level of medical expertise needed to offer a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In short, the newly submitted lay evidence is not "new" 
under VA laws and regulations, as it is merely cumulative of 
prior lay submissions from the veteran.  This lay evidence 
also does not bear directly and substantially on the 
questions of whether the veteran incurred a stomach disorder 
and bilateral hearing loss as a result of service, as the 
veteran has not been shown to possess the requisite level of 
medical expertise needed to offer a competent opinion as to 
medical causation.  In short, as no new and material evidence 
has been submitted, the veteran's claims for service 
connection for those disorders cannot be reopened.

The Board observes that, in a February 1999 list submitted by 
the veteran, he described private treatment for hearing loss.  
The VA has not obtained records of such treatment, as recent 
regulatory changes regarding the VA's duty to assist the 
veteran with the development of facts pertinent to a claim 
only apply to new claims.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)).  The VA 
does have a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence needed to complete his 
application for service connection when the VA is aware of 
the existence of relevant evidence.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, the 
veteran needs competent medical evidence of a relationship 
between a current disability and service.


ORDER

In the absence of the submission of new and material 
evidence, the claim for service connection for a stomach 
disorder has not been reopened.

In the absence of the submission of new and material 
evidence, the claim for service connection for bilateral 
hearing loss has not been reopened.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

